DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7-9, 16, 17 and 20 are pending. Claims 1 and 5 were amended and claims 2-4, 6, 18 and 19 were cancelled in the response filed July 20, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and therefore the earliest effective foiling date of claims 1-15 is the filing date of Application No. 62/277,329, January 11, 2016.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,879,802 in view of Beery et al. (“Current approaches to the management of new-onset ulcerative colitis,” Clinical and Experimental Gastroenterology 2014:7 111–132), Lawrance (“Topical Agents for Idiopathic Distal Colitis and Proctitis,” J Gastroenterol Hepatol. 2011;26(1):36-43), and Heyman et al. (“Efficacy and Safety of Mesalamine Suppositories for Treatment of Ulcerative Proctitis in Children and Adolescents,” Inflamm Bowel Dis. 2010 November ; 16(11): 1931–1939). 
US 7,879,802 teaches pharmaceutical formulations comprising guanylate cyclase-C agonist including the peptide of SEQ ID NO: 1 (i.e. SP304, which is identical to plecanatide and instant SEQ ID NO: 1) (column 3, lines 63-64; Figure 3, Figure 5, Table 1). US 7,879,802 teaches that the formulation may be suitable for rectal administration (col 31, line 40; col 33, lines 1-4).  US 7,879,802 teaches that the formulation may be an enema or suppository (col 31, line 40; col 33, lines 1-4). US 7,879,802 teaches that the peptides can be used in a method of treating ulcerative colitis (col 4, line 27; col 18, line 46; col 20, line 5; col 20, line 66; col 29, line 36).
US 7,879,802 does not explicitly teach a method of treating ulcerative colitis by rectally administering SEQ ID NO: 1.

Regarding the new limitation “6 mg”, US 7,879,802 teaches that the effective dose is between 0.005 mg and 1,000 mg per dose (col 62, lines 38-42), which encompasses the claimed dose. In addition, US 7,879,802 states that it is within the ordinary skill in the art to optimize the dose (col 62, 5-17).  In addition, MPEP § 2144.03 supports a conclusion that it is obvious to optimize dose stating: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” Therefore, it would have been obvious to 
With respect to the limitation “once daily”, Lawrence teaches that daily rectal administration of drugs to treat ulcerative colitis occurs at night (p. 2, paragraphs 1 and 3; p. 3, last paragraph; p. 4, paragraph 2; p. 5, paragraph 2). Beery et al. also teaches that daily rectal administration of drugs to treat ulcerative colitis occurs at night (p. 118, col 2). Heyman et al. also teach once daily rectal administration at bedtime to treat ulcerative colitis (p. 3, paragraph 1).
With respect to the limitation “for at least 28 days”, Heyman et al. teach once daily treatment for 3 weeks (21 days) followed by an addition 3 weeks (42 days total) if response is adequate, a treatment duration that comprises 28 days (p. 3, paragraph 1).
With respect to claim 5, Lawrence teaches that daily rectal administration of drugs to treat ulcerative colitis occurs at night (p. 2, paragraphs 1 and 3; p. 3, last paragraph; p. 4, paragraph 2; p. 5, paragraph 2). Beery et al. also teaches that daily rectal administration of drugs to treat ulcerative colitis occurs at night (p. 118, col 2). Heyman et al. also teach once daily rectal administration at bedtime to treat ulcerative colitis (p. 3, paragraph 1).
With respect to claim 7, US 7,879,802 claims that the composition is an enema (col 31, line 40; col 33, lines 1-4).
With respect to claim 8, US 7,879,802 claims that the composition is a suppository (col 31, line 40; col 33, lines 1-4).
With respect to claim 9, US 7,879,802 claims that the release of the composition is delayed (col 35, lines 30-40).
With respect to claims 16 and 17, US 7,879,802 claims that the composition is a liquid composition comprising saline (col 39, lines 57-58).
With respect to claim 20, Beery et al. teach that topical (rectal) administration is used to treat mild to moderate ulcerative colitis (p. 116, col 1; Table 2).

Response to Arguments
In the response filed July 20, 2021, Applicant argues that the claims are amended to include additional features that are not taught or rendered obvious by the cited art. However, the revised rejection presented above establishes that all amended claim limitations are met by the cited art. Because no additional argument is made, the rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654